DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Embodiment 1, Figures 1-3 - a capacitive MEMS switch comprising a MEMS bridge having an electrically conductive central switching portion in an up state (first position) and resilient planar supports (in the form of meshes) extending from either side of the central portion, mechanically coupling it to the substrate;
Embodiment 2, Figure 4 - an alternative MEMS bridge of FIGS. 1 and 2 with the electrically conductive central switching portion in the down state
Embodiment 3, Figure 5 – an alternative bridge configuration [page 90 lines 1-16];
Embodiment 4, Figure 6 – another variation of the bridge 10 of the switch 1 of FIGS. 2, 3 [page 91 lines 4-17];
Embodiment 5, Figure 7 – another variation of the bridge 10 of the switch 1 of FIGS. 2, 3 [page 92 lines 19-36];
Embodiment 6, Figure 8 – another variation of the bridge 10 of the switch 1 of FIGS. 2, 3 [page 92 lines 25 – page 93- line 5];
Embodiment 7, Figure 9 – another variation of the bridge 10 of the switch 1 of FIGS. 2, 3 [page 93 lines 24-31];
Embodiment 8, Figure 10 – yet another variation of the bridge 10 of the switch 1 of FIGS. 2, 3 [page 94 line 30 to page 95 line 10];
Embodiment 9, Figure 11 – yet another variation of the bridge 10 of the switch 1 of FIGS. 2, 3 [page 95 line 35 to page 96 line 15];
Embodiment 10, Figure 12 – an alternative bridge which is identical to that shown in FIG. 11 but having an alternative central plate 205 which is hexagonal (i.e. which has opposing upper and lower planar surfaces which are hexagonal) rather than rectangular in shape [page 96 lines 15-24];
Embodiment 11, Figure 13 – an alternative bridge which is identical to that shown in FIGS. 11 and 12 but having an alternative central plate 208 [page 96 line 30 to page 97 line 4];
Embodiment 12, Figure 14 – yet another variation of the bridge 10 of the switch 1 of FIGS. 2, 3 [page 97 lines 6-17];
Embodiment 13, Figure 15 – yet another variation of the bridge 10 of the switch 1 of FIGS. 2, 3 [page 97 lines 34-36];
Embodiment 14, Figure 16 – a schematic plan view of yet another variation of the bridge 10 of the switch 1 of FIGS. 2, 3 [page 98 line 10 to page 99 line 4];
Embodiment 15, Figure 17 – a yet further variation of the bridge 10 of the switch 1 of FIGS. 2, 3 [page 98 lines 6-24];
Embodiment 16, Figure 18 – a yet further variation of the bridge 10 of the switch 1 of FIGS. 2, 3 [page 100 lines 5-26]
Embodiment 17, Figure 19 – yet further variation of the bridge 10 of the switch 1 of FIGS. 2, 3 [page 101 lines 1-25]
Embodiment 18, Figure 20 – similar arrangement to FIG. 19, but with a larger offset between the outer discrete cells and the central discrete cell within each of the skeletal meshes 290, 292;
Embodiment 19, Figure 21 – a yet further variation of the bridge 10 of the switch 1 of FIGS. 2, 3;
Embodiment 20, Figure 22 - a yet further variation of the bridge 10 of the switch 1 of FIGS. 2, 3, but with the central connecting cells 309 provided at the opposing ends of the meshes 300, 302 to connect them to the central electrically conductive switching plate 304 and to the respective anchors 305, 306. This design is compact and achieves a good capacitance ratio (between the up and down states).
Embodiment 21, Figure 23 and 24 –embodiments in which only a signal line, and not the ground conductors, are provided in the trench underneath the MEMS bridge;
Embodiment 22, Figure 25 - a variation of the MEMS bridge of FIGS. 1 to 4 where each of the resilient planar supports have two support arms and where the discrete cells closest to the electrically conductive central switching portion are provided with pores having electrical elements therein;
Embodiment 23, Figure 26 - a MEMS ohmic switch comprising a MEMS bridge having an electrically conductive central switching portion in an up state (first position) and resilient planar supports extending from either side of the central portion, mechanically coupling it to the substrate;
Embodiment 24, Figure 38 - an embodiment of two separate signal lines under the bridge
Embodiment 25, Figure 39 – 41 -  an embodiment wherein the MEMS is enclosed within two substrates which are bonded together to thereby form a cavity;
Embodiment 26, Figures 42- 44B - an embodiment wherein the MEMS comprises a varactor with actuatable conductors and an electrically isolated switching conductor; 
Embodiment 27, Figure 45 is a circuit diagram of a MEMS phase shifter/MEMS unit cell; 
Embodiment 28, Figure 46 is a cross section through an example MEMS device in the form of a teeter-totter switch; 
Embodiment 29, Figure 47 is a cross section through an example MEMS device having apertures through bridge; 
Embodiment 30, Figure 48 is a cross section through a MEMS device having apertures through the bridge with the ground located in interstices opposite apertures in the bridge; 
Embodiment 31a, Figure 49A  - a mesh MEMS bridge for the devices of FIG. 42;
Embodiment 31b, Figure 49A  - a mesh MEMS bridge for the devices of FIG. 47;
Embodiment 31c, Figure 49A  - a mesh MEMS bridge for the devices of FIG. 48;
Embodiment 32a, Figure 49B  - another a mesh MEMS bridge for the devices of FIG. 42 incorporating an electrically conductive connecting region of varying widths and  stress relief holes;
Embodiment 32b, Figure 49B  - another a mesh MEMS bridge for the devices of FIG. 47 incorporating an electrically conductive connecting region of varying widths and  stress relief holes;
Embodiment 32c, Figure 49B  - another a mesh MEMS bridge for the devices of FIG. 48 incorporating an electrically conductive connecting region of varying widths and  stress relief holes;
Embodiment 33, Figure 50 is a cross-section of a MEMS bridge in which the conductive metal actuatable region is located on the upper surface of the MEMS bridge; 
Embodiment 34, Figure 51 is a plan view of the signal and ground tracks under a MEMS bridge in a capacitive MEMS switch; 
Embodiment 35, Figures 52 -54 - the signal and ground tracks for a capacitive MEMS switch with interstitial pull-down pads; 
Embodiment 36, Figure 55 is a plan view of a MEMS capacitive switch with interdigitated pull-downs; 
Embodiment 37, Figures 56 – 57 - a MEMS phase shifter with unit cells 
Embodiment 38, Figure 58 - a schematic diagram of a polarisation control circuit to apply an RF signal to an antenna with selectable polarisation; 
Embodiment 39, Figure 59A - a circuit diagram of an attenuator circuit unit cell and 
Embodiment 40, Figure 59B - a circuit diagram of an attenuator circuit unit cell with a varied attenuation effect; 
Embodiment 41, Figure 60A - a circuit diagram of a controllable attenuator with three consecutive unit cells;
Embodiment 42, Figure 60B - a circuit diagram of a controllable attenuator with three consecutive unit cells and a varied attenuation effect; 
Embodiment 43, Figure 61A - a schematic diagram of a series resonant switch corresponding to FIG. 59A but omitting the resistance
 Embodiment 44, Figure. 61B - a schematic diagram of a parallel resonant switch of a MEMS switch circuit in parallel to an inductor; 
Embodiment 45, Figures 62A, 63A and 62C - a bidirectional MEMS SPDT (single-pole, double-throw) switch for an RF signal; 
Embodiment 46, Figures 62B and 63B - a schematic circuit diagram of a bidirectional MEMS SPDT (single-pole, double-throw) switch for an RF signal in an alternative configuration; 
Embodiment 47, Figures 64 and 66 - a circuit diagram of a known Wilkinson power divider;
Embodiment 48, Figures 65 and 66 - a variant with multiple branches and higher bandwidth; 
Embodiment 49, Figures 67 and 69 – a multistage MEMS splitter;
 Embodiment 50, Figures 68 and 69 – a alternative multistage MEMS splitter;
Embodiment 51, Figure 70 - a 3D model for a MEMS tuneable power divider; 
Embodiment 52, Figure 72 - a lumped element power divider 
Embodiment 53, Figure 73 - a schematic circuit diagram of a multi-stage version of the MEMS divider of FIG. 67; and 
Embodiment 54, Figure 74 - a schematic circuit diagram of a multi-stage version of the lumped element MEMS divider of FIG. 68.
The species are independent or distinct because the numerous mutually exclusive bridge configurations (cantilever, pivot and/or membrane), mems circuits (attenuator, antenna, divider and variations thereof), signal and ground configurations. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.